Citation Nr: 0624587	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-18 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1971 and from February 1972 to July 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

In connection with his appeal, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
November 2003; a transcript of such hearing is contained in 
the claims file. 

The Board observes that, in his July 2003 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
to be held at the local VA office.  Such was scheduled for 
May 2006.  However, documentation contained in the claims 
file indicates that, in March 2006, he indicated that he no 
longer wanted a hearing and requested that his case be 
considered on the evidence of record.  Therefore, the 
veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005). 

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The veteran does not currently have diabetes mellitus that 
was incurred in or aggravated by service, nor may such be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
March 2002 prior to the April 2002 initial AOJ decision.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the March 2002 
letter advised him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Moreover, such letter informed him of 
what evidence was needed to substantiate his service 
connection claim, to include a medical diagnosis of a current 
disability as well as evidence that he was exposed to Agent 
Orange and that his claimed disability is related to Agent 
Orange exposure in service.  Although the veteran may not 
have been specifically informed of the "fourth element," 
i.e., to provide any evidence in his possession that pertains 
to the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his service connection claim.  The March 2002 letter advised 
him to notify VA of any additional information or evidence 
that he believed would support his claim, and if he had 
additional records he could send them to VA, thus effectively 
notifying him to send any additional relevant information.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
service medical records, private medical reports, and VA 
treatment records were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  The 
Board notes that the veteran has alleged that there are 
outstanding medical records available from Keesler Air Force 
Base; however, in April 2005 such facility indicated that his 
medical records were lost, not found and/or maintained at the 
facility.  Requests made with the veteran identified as his 
spouse's dependent were not answered.  Therefore, the Board 
finds that the RO made adequate attempts to obtain such 
records.  The veteran has not otherwise identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  

The Board also observes that the veteran was not afforded a 
VA examination in connection with his service connection 
claim.  However, the Board finds that a current VA 
examination to determine whether the veteran has a current 
diagnosis of diabetes mellitus that is related to service is 
not necessary to decide his claim.  In the absence of a 
current diagnosis of diabetes mellitus, no current medical 
opinion regarding the etiology of such disease is necessary.  
Thus, the Board concludes that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his November 2003 DRO hearing and in documents of record, 
the veteran contends that, while serving in Vietnam, he was 
exposed to Agent Orange and, as a result, currently has 
diabetes mellitus.  Therefore, he claims that service 
connection is warranted for such disability.

However, the Board finds that the medical evidence of record 
fails to demonstrate that he has a current diagnosis of 
diabetes mellitus.  In this regard, the Board initially notes 
that a January 2004 letter from K. Davis, RD, reflects that 
she was a certified diabetes educator and has provided the 
veteran advice on how to manage his newly diagnosed diabetes.  
She also indicated that the veteran was monitoring his blood 
glucose daily.  However, Ms. Davis is not a physician and her 
diagnosis is not confirmed by the remaining medical evidence 
of record, to include laboratory test results.  

Specifically, a July 1996 letter from the Biloxi VA Medical 
Center reflects that the veteran had participated in an Agent 
Orange Registry examination and, at the current time, the 
results of his laboratory tests suggested that he had no 
reason to be concerned.  Records from the Oak Grove Family 
Clinic demonstrate that, in August 2002, the veteran was 
diagnosed with impaired glucose tolerance (pre-diabetes).  It 
was noted that he did not have diabetes yet, but was at very 
high risk for developing diabetes mellitus.  The veteran was 
advised to exercise and lose weight.  In September 2003, it 
was observed that the veteran's glucose level was high.  He 
was assessed as hyperglycemic and again, exercise and weight 
loss were recommended.  October 2003 laboratory results from 
the Hattiesburg VA Outpatient Clinic reflect that the 
veteran's glucose was in the normal range and his HGB A1C, 
measured at 5.7, fell in the non-diabetic range.  The normal 
range was noted to be 4.2 to 6.5.  An April 2005 VA treatment 
record reflects that his three month diabetic test was normal 
with his HGB A1C at 5.4.  It was noted that such was within 
the normal range of 4.8 to 6.0.  Therefore, the Board finds 
that the evidence of record fails to demonstrate a current 
diagnosis of diabetes mellitus, as confirmed by laboratory 
testing.     

As such, the evidence does not show the presence of a current 
chronic disability of diabetes mellitus.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 
veteran is not entitled to service connection for diabetes 
mellitus.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

A rating decision issued in April 2002 denied entitlement to 
service connection for asthma.  Thereafter, in June 2002, the 
veteran submitted a notice of disagreement as to such denial.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26.  
Thus, remand for issuance of a statement of the case on this 
issue is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, this issue will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to service connection 
for asthma must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


